NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                   Argued May 8, 2008
                                   Decided June 4, 2008

                                          Before

                              JOHN L. COFFEY, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 07‐3020

MUHAMMAD AZHAR SAEED,                              Petition for Review of an Order of the 
       Petitioner,                                 Board of Immigration Appeals.

       v.                                          No. A76‐773‐833

MICHAEL B. MUKASEY,
Attorney General of the United States,
            Respondent.

                                         ORDER

       Muhammad Azhar Saeed, a citizen of Pakistan who overstayed his visitor visa,
moved to continue his removal proceedings while he pursued an administrative appeal
from the denial of his petition for an immigrant visa.  The immigration judge denied his
motion, and the Board of Immigration Appeals affirmed.  Saeed now petitions this court for
review.  We dismiss Saeed’s petition for lack of jurisdiction. 
No. 07‐3020                                                                                 Page 2

       Saeed entered the United States in October 1997 and was authorized to remain until
April 1998.  He did not leave, however, and in April 2003 he was served with a Notice to
Appear for removal proceedings.  At his first hearing in May 2003, Saeed conceded the
charge against him—that he was in the United States without authorization—but asked for
a continuance because he was in the process of pursuing a labor certification and
adjustment of status under section 245(i) of the Immigration and Nationality Act (“INA”). 
Section 245(i) allowed certain aliens who entered the United States without authorization or
overstayed their visas to seek adjustment of status by paying a penalty and filing a petition
before April 30, 2001.  See 8 U.S.C. § 1255(i)(1); Hadayat v. Gonzales, 458 F.3d 659, 662 (7th
Cir. 2006).  The immigration judge (“IJ”) granted a continuance.  At the next hearing, in
January 2004, the IJ again granted Saeed a continuance because he was awaiting approval of
his labor certification.  In September 2004 Saeed told the IJ that his labor certification had
been approved and that he had filed a Form I‐140 petition for an immigrant visa.  The IJ
continued the proceedings once more, giving Saeed almost one year to allow his visa
petition to be processed.  

        At the final hearing in August 2005, Saeed informed the IJ that his visa petition had
been denied.  He asked, though, for yet another continuance to allow his appeal from that
denial to proceed in the Board of Immigration Appeals (“BIA”).  But the IJ denied his
motion, entered a conditional order of removal, and gave Saeed until September 2005 to
voluntarily depart.  The IJ explained that he already had granted Saeed three continuances
that delayed the removal proceedings for more than two years.  Those continuances, the IJ
reasoned, distinguished Saeed’s case from Subhan v. Ashcroft, 383 F.3d 591 (7th Cir. 2004), in
which an IJ, without explanation, had refused to continue the removal proceedings even
though the government had not acted on the petitioner’s application for a labor certification. 
In this case, the IJ continued, Saeed’s visa petition already had been denied and thus Saeed
no longer met the statutory criteria to adjust his status.

        The BIA rejected Saeed’s appeal from the IJ’s decision.  The BIA held that the IJ had
given a “reasoned basis” for denying Saeed’s motion to continue.  In particular, the BIA
reasoned, the IJ’s uncertainty about whether Saeed would ever successfully establish his
eligibility for adjustment of status given the denial of his visa petition was a “valid
discretionary” consideration.  The BIA also concluded that the IJ had correctly applied
Subhan by providing “a valid, reasoned basis for his denial of” Saeed’s motion. 

        In his petition for review, Saeed argues that the immigration courts erred in
concluding that he did not establish good cause to continue the removal proceedings.  Saeed
insists that he is still eligible to adjust his status because, he says, the door is not completely
closed on his visa petition so long as his appeal from its denial remains pending, which it
does even now.  Thus, Saeed contends, the removal order contravenes Congress’s intent to
No. 07‐3020                                                                             Page 3

provide through INA § 245(i) a means for some aliens who overstayed their visas to adjust
their status without leaving the country.  Saeed, though, is making a merits argument that
ignores the limits of our jurisdiction in immigration matters.  Our recent decisions make
plain that we do not have jurisdiction to review the denial of a motion to continue unless by
denying the continuance the IJ “effectively nullified the statutory opportunity to adjust
status” without giving a reason consistent with the INA provision governing adjustment. 
Ali v. Gonzales, 502 F.3d 659, 660‐61 (7th Cir. 2007); see Wood v. Mukasey, 516 F.3d 564, 568
(7th Cir. 2008); Benslimane v. Gonzales, 430 F.3d 828, 831‐32 (7th Cir. 2005); Subhan, 383 F.3d
at 595.  

        The narrow exception allowing us to review a denial of a motion to continue does
not apply here.  The BIA properly concluded that the IJ “provided a valid, reasoned basis”
for denying the continuance when he explained that he already had granted three
continuances extending the removal proceedings for more than two years and that the
denial of Saeed’s visa petition meant that Saeed no longer met the criteria for adjustment of
status.  See Ali, 502 F.3d at 664‐65 (holding that denial of citizenship application filed by
petitioner’s sponsoring relative was legitimate reason for denying continuance of
petitioner’s removal proceedings); Subhan, 383 F.3d at 594 (suggesting that IJ’s belief that
“an illegal alien should not be allowed to delay his removal beyond a year” would be
legitimate reason for denying continuance).  By providing these reasons, the BIA correctly
held, the IJ complied with our holding in Subhan that IJs must give a reason consistent with
§ 245(i) when refusing to postpone removal proceedings for aliens seeking adjustment of
status under that provision.  See Ali, 502 F.3d at 663; Hadayat, 458 F.3d at 663.

       For the foregoing reasons, we DISMISS Saeed’s petition for review.